                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                      8:13CR188

        vs.
                                                                         ORDER
JULIE DEWAELE,

                        Defendant.

       The defendant Julie Dewaele appeared before the court on January 9, 2019 on a Petition
for Offender Under Supervision [94]. The defendant was represented by Federal Public Defender
David R. Stickman and the United States was represented by Assistant U.S. Attorney Gregory D.
Artis, Jr. A detention hearing was scheduled for January 10, 2019.
       At the detention hearing held on January 10, 2019, the government was in agreement with
the defendant’s proposed release plan. The defendant will be released on current conditions of
supervision with additional conditions.
       Since the government was no longer requesting detention, the defendant was not entitled
to a preliminary examination. I find that the Petition alleges probable cause and that the defendant
should be held to answer for a final dispositional hearing before Chief Judge Gerrard.
       IT IS ORDERED:
       1.       A final dispositional hearing will be held before Chief Judge Gerrard in Courtroom
No. 1, Fourth Floor, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska,
on February 14, 2019, at 10:00 a.m. The defendant must be present in person.
       2.       The defendant is to be released on current conditions of supervision with the
additional conditions that she reside with her mother in Council Bluffs, Iowa, stay employed,
continue classes at Iowa Western, continue to see her therapist, and provide sufficient samples for
drug testing.
       DATED this 10th day of January, 2019.



                                                     BY THE COURT:
                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
